In a proceeding pursuant to Mental Hygiene Law § 9.33 to retain a patient in a mental health care facility for involuntary psychiatric care for a period not to exceed six months, the petitioner appeals from an order of the Supreme Court, Suffolk County (Berler, J.), dated November 17, 2006, which, after a hearing, denied the petition and directed the release of the patient. By decision and order on motion of this Court dated November 30, 2006, enforcement of the order was stayed pending hearing and determination of the appeal.
Ordered that the appeal from the order is dismissed as academic, without costs or disbursements.
Under the particular circumstances of this case, this appeal has been rendered academic, and this matter does not otherwise *823warrant invoking an exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707 [1980]; Asher v Gigante, 21 AD3d 916 [2005]; Equicredit Corp. of Am. v Cabrero, 17 AD3d 520 [2005]). Therefore, dismissal is appropriate (see Romaro Corp. v Sea & Sky Garden, 304 AD2d 742 [2003]; Matter of Congregation Bnei Yoel v Monroe-Woodbury Cent. School Dist., 258 AD2d 582 [1999]; Matter of Vetri, 208 AD2d 755 [1994]). Mastro, J.P., Covello, McCarthy and Dickerson, JJ., concur.